Citation Nr: 1026607	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  07-27 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a schedular rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from August 
2001 to March 2002 and from December 2003 to March 2005 (and also 
had more than 22 years of National Guard service).  This matter 
is before the Board of Veterans' Appeals (Board) on appeal from 
an April 2006 rating decision of the Roanoke, Virginia Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD rated 50 percent, effective March 24, 
2005.  An interim April 2008 rating decision increased the rating 
further to 70 percent, also effective March 24, 2005.  A March 
2009 rating decision granted a total rating based on individual 
unemployability, effective November 5, 2007.  In May 2010, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.    


FINDING OF FACT

At no time during the appeal period was the Veteran's PTSD 
manifested by symptoms such as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name; or any 
other totally disabling symptoms of equivalent nature and 
gravity.


CONCLUSION OF LAW

A schedular rating in excess of 70 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and 
assigned a disability rating and effective date for the award, 
statutory notice had served its purpose, and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  An August 2007 statement of the case (SOC) provided 
notice on the "downstream" issue of entitlement to an increased 
initial rating; and a January 2008 supplemental SOC readjudicated 
the matter after the Veteran had the opportunity to respond and 
further development was completed.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran 
has had ample opportunity to respond/supplement the record and 
has not alleged that notice in this case was less than adequate.  
See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a 
claim has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  
Social Security Administration records were also secured.  The RO 
arranged for VA examinations in October 2005, March 2008, and 
August 2009.  The August 2009 examination was adequate for rating 
purposes as the report reflects that the examiner had familiarity 
with the history of the Veteran's disability, conducted an 
extensive interview of the Veteran, and made the detailed 
findings needed to consider the applicable rating criteria.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an 
examination that is adequate for rating purposes).  The Veteran 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the Board 
will address the merits of the claim. 

B. Factual Background

The April 2006 rating decision on appeal granted the Veteran 
service connection for PTSD based on findings that he had such 
disability stemming from a suicide attack on his unit in Iraq 
that resulted in the death of two comrades.  

An August 2005 VA outpatient treatment record notes that the 
Veteran was alert and well oriented.  His mood was anxious, 
depressed, and paranoid, with a narrow affect.  He had no 
suicidal or homicidal ideation and no audio or visual 
hallucinations.  He showed an exaggerated startle response.  His 
grooming and hygiene were good.  Although he had adequate recall, 
his concentration and attention span were somewhat impaired.  The 
diagnosis was PTSD; a Global Assessment of Functioning (GAF) 
score of 45 was assigned.

On October 2005 VA examination the Veteran was dysphoric and 
anxious with a restricted affect.  There was no impairment of 
thought processes or communication and there were no delusions or 
hallucinations.  The Veteran's behavior was appropriate.  He 
reported he had suicidal ideation in the past, but with no intent 
to act, and was not currently suicidal.  He also reported that 
although he had aggressive thoughts, he controlled his behavior 
and was not homicidal.  He had adequate personal hygiene.  He was 
oriented, although he complained of short-term memory impairment.  
There was no obsessive-compulsive behavior.  The Veteran's speech 
was within normal limits and there were no panic attacks.  He 
reported chronic sadness and depression, social withdrawal, 
isolation, irritability, impaired appetite, anxiety, anger, and 
poor sleep.  The diagnosis was PTSD.    

A December 2005 VA outpatient treatment record notes that the 
Veteran was alert and oriented as to time, person, and place.  
His mood was anxious and his affect appropriate.  He had no 
suicidal or homicidal ideation and no audio or visual 
hallucinations.  The assessment was that the Veteran was stable 
and compliant with medications.  

A November 2006 VA outpatient treatment record notes that the 
Veteran had not been seen in 11 months (but had medications 
renewed by a private doctor).  He was working (as an assistant 
manager) for a private sanitation firm.  He was described as 
alert and oriented as to time, person, and place.  His mood was 
anxious with a restricted affect.  He was not suicidal or 
homicidal.  He displayed an exaggerated startle response and had 
concentration and attention problems.  His judgment and insight 
were fair.  

A September 2007 VA outpatient treatment record notes that the 
Veteran was alert and oriented as to time, person, and place.  
His mood was anxious and dysphoric with a restricted affect.  He 
did not have suicidal or homicidal ideation or psychosis (but was 
described as paranoid -with no further details offered).  A GAF 
score of 45 was assigned.  

A December 2007 VA outpatient treatment record notes that the 
Veteran was alert and oriented as to time, person, and place.  
His mood was dysphoric and his affect narrow.  He did not have 
suicidal or homicidal ideation or audio or visual hallucinations.  
His speech was clear but impoverished.  The GAF score assigned 
was 45. 
An April 2007 VA outpatient treatment record notes that the 
Veteran was alert and oriented as to time, person, and place.  
His mood was anxious with a full affect.  He had no suicidal or 
homicidal ideation and no audio or visual hallucinations.

On February 2008 mental status evaluation (on behalf of the 
Virginia Department of Rehabilitative Services) the Veteran's 
grooming and hygiene were adequate.  He reported that he went to 
the grocery store and church and performed household chores such 
as laundry, cooking, and cleaning.  His affect was constricted 
and mixed (flat and blunt).  His speech was clear and 
intelligible.  There were no ongoing psychotic processes, and no 
evidence of delusional thinking.  The Veteran did not have full-
fledged hallucinations although he reported he occasionally saw 
"shadows" and heard noises.  He reported two to three 
nightmares per week with near daily flashbacks, exaggerated 
startle response, and panic attacks.  He was irritable, on edge, 
and hypervigilant, sleeping two to three hours per night.  He had 
difficulty concentrating, was distractible, and experienced 
significant short-term memory loss.  He reported thoughts of 
death in the past, but denied any current suicidal or homicidal 
ideation, plans, or intent.  The diagnoses were PTSD, Major 
Depressive Disorder, and Panic Disorder without Agoraphobia.  The 
GAF score was 45.  

A February 2008 VA outpatient treatment record notes that the 
Veteran reported increased depression and being withdrawn from 
his friends and family.  He reported he had had a panic attack in 
a restaurant, and that he had recently attended the funeral of a 
fellow soldier (which was very traumatic).  He advised that he 
terminated his employment in November 2007 because he could not 
concentrate.  He was described as alert and oriented as to time, 
person, and place.  He had a depressed mood and narrow affect.  
There was no suicidal or homicidal ideation and no audio or 
visual hallucinations.  The Veteran had an exaggerated startle 
response, and difficulty with concentration and attention span.   
The GAF score assigned was 40.

On March 2008 VA examination the Veteran was appropriately 
dressed and had good hygiene.  His receptive and expressive 
communications appeared grossly intact.   His symptoms included 
anger, anxiety, crowd avoidance, poor appetite, depression, 
fatigue, exaggerated startle response, hypervigilance, increased 
irritability, loss of interest, memory difficulties, recurrent 
intrusive memories, recurrent distressing dreams and nightmares, 
sleep disturbance and insomnia, anger, and tearfulness.  He was 
married to his current wife for 16 years, and indicated they were 
in a good relationship.  He reported that he had stopped working 
in November 2007.  On mental status examination, the Veteran was 
alert and oriented as to time, person, and place.  His behavior 
was socially appropriate.  His speech was clear, coherent, and of 
normal rate and volume.  His thought processes were normal.  He 
denied audio or visual hallucinations and reported he had no 
suicidal or homicidal ideation.  There was no indication of 
delusions.  The examiner noted that the Veteran's judgment showed 
impaired ability to manage daily living activities or make 
reasonable life decisions (but provided no further detail).  His 
cognitive functions were grossly intact.  His mood was irritable, 
and his affect was depressed.  The GAF score assigned was 51.  

A March 2008 SSA determination found the Veteran was disabled for 
work due to anxiety effective from November 2, 2007.

In a December 2008 certification from the Veteran's employer it 
was stated that the Veteran had worked there through November 4, 
2007; that he worked as a driver 9 hours a day/45 a week; that 
they had made no concessions to the Veteran based on disability; 
and that during the preceding 12 months he had not lost any time 
from work due to disability.

A March 2009 rating decision awarded the Veteran a total 
disability rating based on individual unemployability (TDIU) 
effective from November 5, 2007.

On August 2009 VA examination the Veteran was clean, neatly 
groomed, and appropriately dressed.  He reported some marital 
difficulties and "fussing" but that he was able to go out to 
eat with his wife every so often and their relationship had 
improved.  He attended family functions, fished (with a close 
friend), watched television, read, played with his dogs, made 
small repairs around the house, and took his son fishing and 
camping.  His speech and thought process were unremarkable.  He 
had an anxious mood and an appropriate affect.  He was alert and 
oriented as to time, person, and place.  He denied 
hallucinations, inappropriate or ritualistic behavior, or 
homicidal ideation.  He had some passive suicidal ideation, but 
stated he would never act upon it.  His impulse control was fair, 
memory was intact, and he had the ability to maintain minimal 
personal hygiene.  
C. Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule) 
found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.

PTSD is rated under Code 9411.  A 70 percent rating is warranted 
where there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and social 
impairment due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130.

The GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A score of 31-40 is assigned where there is "[s]ome 
impairment in reality testing or communication (e.g., speech is 
at  
times illogical obscure , or irrelevant) OR major impairment in 
several  
areas, such as work or school, family relations, judgment, 
thinking ,  
or mood (e.g., depressed man avoids friends, neglects family, and 
is unable  
to work).  A score of 41-50 is assigned where there are 
"[s]erious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job)."  A score of 51-60 is appropriate where 
there are "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, (e.g., 
few friends, conflicts with peers or co-workers)."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th 
ed.1994).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a).  
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  However, 
when evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation on the basis of social 
impairment.  38 C.F.R. § 4.126(b). 

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.  

Ratings are assigned according to the manifestation of particular 
symptoms. However, the use of the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Court has held that "staged" ratings are appropriate for an 
increased rating claim where the factual findings show distinct 
time periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here, the 70 percent 
schedular rating assigned for the Veteran's PTSD encompasses the 
greatest level of disability shown at any time during the appeal 
period, and staged ratings are not warranted.

The Veteran's treatment and examination records show that during 
the appeal period his PTSD has been manifested by symptoms of 
anger, anxiety, crowd avoidance, depression, exaggerated startle 
response, hypervigilance, increased irritability, memory 
difficulties, recurrent intrusive memories, recurrent distressing 
dreams and nightmares, sleep disturbance and insomnia, and anger.  
These symptoms are all encompassed by the criteria for the 70 
percent schedular rating for PTSD that is currently assigned.  

At no time during the appeal period are the Veteran's symptoms of 
PTSD shown to have been of such severity that they met (or more 
nearly approximated) the criteria for the next higher (100 
percent) schedular rating.  Specifically, there is no evidence of 
gross impairment in thought processes or communication.  On 
October 2005 VA examination there was no impairment of thought 
processes or communication.  A December 2007 VA outpatient 
treatment record notes that the Veteran's speech was clear.   On 
February 2008 mental status evaluation his speech was clear and 
intelligible.  On March 2008 VA examination his speech was clear, 
coherent, and of normal rate and volume and his thought processes 
were normal.  On August 2009 VA examination his speech and 
thought process were unremarkable. 

There is no evidence of persistent delusions or hallucinations.  
VA outpatient treatment records from August 2005 to February 2008 
consistently note that the Veteran did not experience audio or 
visual hallucinations.  On October 2005, March 2008, and August 
2009 VA examinations, the Veteran denied audio or visual 
hallucinations or delusions.  On February 2008 mental status 
evaluation there were no ongoing psychotic processes and no 
evidence of delusional thinking. 

There is no evidence of grossly inappropriate behavior.  VA 
outpatient treatment records from August 2005 to February 2008 
are silent for inappropriate behavior.    On October 2005 VA 
examination the Veteran's behavior was appropriate.  On March 
2008 VA examination his receptive and expressive communications 
appeared grossly intact and his social behavior was appropriate.  
On August 2009 VA examination he had no inappropriate behavior. 

There is no evidence of a persistent danger of hurting self or 
others.  VA outpatient treatment records from August 2005 to 
February 2008 consistently note that the Veteran did not have 
suicidal or homicidal ideation.  On October 2005 VA examination 
the Veteran reported suicidal ideation in the past, but with no 
intent to act (and was not currently suicidal).  On February 2008 
mental status evaluation he reported thoughts of death in the 
past, but denied any current suicidal or homicidal ideation, 
plans, or intent.  On March 2008 VA examination he reported he 
had no suicidal or homicidal ideation.  On August 2009 VA 
examination, although he endorsed some passive suicidal ideation, 
he stated he would never act upon such, and did not have 
homicidal ideation.   

There is no actual report of intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene).  On March 2008 examination the examiner 
commented on mental status examination that the Veteran's 
judgment showed impaired ability to manage daily living 
activities (household chores and shopping).  However, the 
examiner provided no further explanation for this observation, 
and did not point to supporting data.  Significantly, the 
examiner also reported the Veteran was dressed appropriately and 
had good hygiene; could perform arithmetic computations without 
error; and had full immediate recall (with some slight impairment 
of long term memory).  Regardless, accepting the observation by 
the examiner at face value, the impairment shown does not equate 
to an inability to perform activities of daily living.  In August 
2005 the Veteran's grooming and hygiene were described as good; 
in October 2005 and in February 2008 his personal hygiene was 
described as adequate, and he reported activities such as grocery 
shopping, attending church, and performing household chores such 
as laundry, cooking, and cleaning; in March 2008 he was dressed 
appropriately and had good hygiene; and on August 2009 VA 
examination he was described as clean, neatly groomed, and 
appropriately dressed and with the ability to maintain personal 
hygiene.  He reported that he fished, watched television, read, 
played with his dogs, made small repairs around the house, and 
took his son fishing and camping.  Intermittent inability to 
perform activities of daily living simply is not shown. 

There is no evidence of disorientation as to time or place.  
Throughout, the Veteran has been oriented as to time, person, and 
place.    

There is no evidence of memory loss for names of close relatives, 
own occupation, or own name.  Although the Veteran complained of 
short-term memory loss on October 2005 VA examination and 
February 2008 mental status evaluation, VA outpatient treatment 
records and examinations do not show him to have memory loss of 
the gravity contemplated by criteria for a 100 percent schedular 
rating.  On March 2008 VA examination his immediate memory was 
intact and his delayed memory showed only mild inefficiency.  On 
August 2009 VA examination the Veteran's remote, recent, and 
immediate memories were noted to be intact.  

The Board acknowledges GAF scores assigned have ranged as low as 
40 (on one occasion in February 2008)(signifying some impairment 
in reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking , or mood).  Such score appears to have been 
unsupported by the clinical findings noted at the time (fully 
oriented, no hallucinations, and impairment in various areas not 
adequately described).  Regardless, the symptoms and impairment 
associated with a GAF score of 40 are fully contemplated by the 
70 percent schedular rating assigned, and do not reflect a 
disability picture consistent with the criteria for a 100 percent 
schedular rating.   

In summary, while the evidence shows that the Veteran's PTSD 
causes some social impairment, symptoms shown are not such as to 
result in total social impairment.  The Veteran reports good 
relationships with his son and step-daughter.  While he related 
some social withdrawal and crowd avoidance he is able to attend 
church and family functions, go fishing with a close friend, and 
take his son fishing and camping.  While he has described some 
marital difficulties, overall their relationship, as evidenced by 
the Veteran's self-reports (i.e., fairly good on March 2008 VA 
examination and improved on August 2009 examination) and the 
status of their relationship is inconsistent with a disability 
picture of total social impairment.  

The disability picture presented by the Veteran's PTSD does not 
reflect that his PTSD is manifested by symptoms of a gravity and 
nature consistent with, or approximating, the criteria for a 100 
percent schedular rating.  Consequently, a schedular rating in 
excess of 70 percent for PTSD is not warranted.  

Inasmuch as all symptoms and associated impairment of the 
Veteran's PTSD shown are fully encompassed by the criteria for a 
70 percent rating, the schedular criteria are not inadequate, and 
referral for extraschedular consideration is not necessary.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, as was noted above, the Veteran has been assigned a TDIU 
rating (effective from the date following the day he last 
worked).  [Notably, his employer has advised that in the year 
prior he worked 45 hours a week, with no accommodations for 
disability, and had not lost a single hour at work due to 
disability.]  Hence, the matter of entitlement to a TDIU rating 
is moot.      


ORDER

A schedular rating in excess of 70 percent for PTSD is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


